t c summary opinion united_states tax_court frederick t chambers and janice k chambers petitioners v commissioner of internal revenue respondent docket no 1093-10s filed date frederick t chambers and janice k chambers pro_se ashley d money for respondent summary opinion paris judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined deficiencies in petitioners’ joint federal_income_tax of dollar_figure dollar_figure and dollar_figure for and respectively respondent also determined section accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for and respectively after concessions by the parties the issues for decision are whether petitioners may deduct losses from their rental_real_estate_activities under the passive_activity_loss rules in sec_469 and whether they are liable for accuracy-related_penalties under sec_6662 background some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in tennessee when their petition was filed 1unless otherwise indicated section references are to the internal_revenue_code in effect for tax years at issue and rule references are to the tax_court rules_of_practice and procedure 2respondent concedes an error in the notice_of_deficiency the correct federal_income_tax deficiencies are dollar_figure dollar_figure and dollar_figure for and respectively and the correct amounts of penalties under sec_6662 are dollar_figure dollar_figure and dollar_figure for and respectively petitioners concede the inclusion of dollar_figure of cancellation_of_indebtedness_income and the disallowance of itemized_deductions of dollar_figure for adjustments to itemized_deductions for and are computational during and the tax years at issue mr chambers worked as a full-time civilian employee for the department of the navy navy the navy paid mr chambers for big_number hours of work which included hours of annual leave hours of sick leave and hours of holiday leave after reducing his big_number hours for annual sick and holiday leave mr chambers worked big_number hours each year at issue mrs chambers also worked as a full-time civilian employee for the navy during each year at issue in addition to her full-time employment she worked part time for dillard’s inc in and part time for macy’s inc in and petitioners’ properties during the years at issue petitioners owned a single-family rental property in san diego california petitioners were also responsible for the rental_real_estate_activities of cmb capital investments llc cmb capital a tennessee limited_liability_company llc in which mr chambers owned a interest cmb capital had three equal members cmb capital was organized as a member-managed llc with the purpose of investing in real_estate cmb capital owned four properties in tennessee during and eight during and only three of the properties were rented in and four were rented in and on their and federal_income_tax returns petitioners reported rental real_estate losses of dollar_figure dollar_figure and dollar_figure respectively the losses combined petitioners’ rental real_estate losses from the san diego property which were dollar_figure dollar_figure and dollar_figure for and respectively with mr chambers’ share of cmb capital passive_income and losses petitioners reported adjusted_gross_income agi of dollar_figure dollar_figure and dollar_figure for and respectively in a recomputation of petitioners’ federal_income_tax deficiencies see supra note respondent disallowed dollar_figure dollar_figure and dollar_figure of petitioners’ rental real_estate losses for and respectively respondent recalculated petitioners’ agi as follows dollar_figure for dollar_figure for and dollar_figure for petitioners’ real_estate logs petitioners submitted logs detailing the amount of time they purportedly spent on rental_real_estate_activities the logs which petitioners prepared in connection with the internal revenue service’s audit of their returns are based upon a review of rent receipt books bank statements spreadsheets for repairs maintenance logs and other activities associated with renting such as collecting rent collecting rent according to petitioners involved the following receiving notification that the rent was available traveling to pick up the rent or making arrangements with the renter to send a payment receiving the payment depositing the payment and issuing a receipt the logs record hours of real_estate activities for hours for and hours for the hours combine time spent on the san diego and cmb capital properties by petitioners subcontractors and another member of cmb capital who was a painter and carpenter included in the log entries are three to four hours per month per property for collecting rent hours in and hours in of viewing foreclosure properties and hours in of time spent at lowe’s and home depot the logs do not record petitioners’ prep time and phone calls related to their real_estate activities notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioners for and petitioners timely filed a petition contesting the deficiencies and a trial was held in memphis tennessee on date despite receiving an extension of time to file their answering brief until date petitioners have failed to do so discussion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deductions claimed see 503_us_79 292_us_435 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioners have not argued that sec_7491 applies and therefore the burden_of_proof remains on them ii passive_activity_losses sec_469 generally disallows passive_activity_losses for any taxable_year a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for a taxable_year over the aggregate income from all passive activities for that year sec_469 passive activities include any trade_or_business in which the taxpayer does not materially participate sec_469 or to the extent provided in regulations any activity with respect to which expenses are allowable as a deduction under sec_212 sec_469 rental_activity is generally treated as per se passive regardless of whether the taxpayer materially participates sec_469 there are however two exceptions for real_estate professionals under sec_469 and for passive_activity_losses up to dollar_figure under sec_469 a real_estate_professional under sec_469 rental activities of taxpayers in real_property trades_or_businesses are not per se passive but rather are treated as trades_or_businesses subject only to the material_participation requirements of sec_469 a taxpayer qualifies as a real_estate_professional if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 a taxpayer must satisfy both requirements of sec_469 to qualify as a real_estate_professional for taxpayers filing a joint_return either spouse may separately satisfy the real_estate_professional requirements id the first part of the definition of a real_estate_professional under sec_469 requires that mr chambers have performed more than one-half of his personal services in trades_or_businesses during the years at issue in real_property trades_or_businesses in which he materially participated see 135_tc_365 personal services means any work performed by an individual in connection with a trade_or_business sec_1 b income_tax regs and a trade_or_business includes being an employee see fowler v commissioner tcmemo_2002_223 mr chambers was an employee of the navy and worked at least big_number hours during each year at issue in addition to working as an employee mr chambers claims that he managed the san diego and cmb capital rental properties for hours in hours in and hours in mr chambers’ total personal services working hours for the years at issue are big_number hours in big_number hours in and big_number hours in as a result to meet the first part of the real_estate_professional definition petitioners must show that mr chambers spent more than one-half of big_number hours in big_number hours in and big_number hours in working in real_property trades_or_businesses in which he materially participated before the court may address the number of hours mr chambers spent on real_property trades_or_businesses the court must determine whether he may include his time spent on real_estate activities for cmb capital sec_469 provides that except as provided in regulations no interest in a limited_partnership as a limited_partner shall be treated as an interest with respect to which a taxpayer materially participates therefore there is a presumption of passive_activity for taxpayers with interests in limited_partnerships as limited partners see 132_tc_368 general partners however are excepted see sec_1_469-5t temporary income_tax regs fed reg date 3petitioners acknowledge that mr chambers worked approximately big_number hours for the navy each year at issue nonetheless petitioners maintain that mr chambers satisfied the first part of the definition of a real_estate_professional because he spent hours in hours in and hours in on real_property trades_or_businesses because one-half of big_number is the court suspects that petitioners have misinterpreted sec_469 to require mr chambers to spend more than one-half of his hours with the navy on real_property trades_or_businesses as discussed above the real_estate_professional definition combines a taxpayer’s personal services for all trades_or_businesses eg his hours spent as an employee and on rental properties and requires more than one-half of the combined hours to be spent on real_property trades_or_businesses in garnett v commissioner t c pincite the court held that an interest in an iowa llc was not an interest in a limited_partnership as a limited_partner within the meaning of sec_469 or the regulations thereunder the court held that a member of an iowa llc unlike a limited_partner was not prohibited by state law from participating in the partnership’s business and consequently more closely resembled a general_partner id pincite accordingly the special rules of sec_469 did not apply to an interest in an iowa llc id pincite mr chambers was a member of cmb capital an llc that was organized in tennessee a member under tennessee law may participate in the management of the llc tenn code ann sec moreover according to its articles of organization cmb capital was member managed mr chambers was therefore not only allowed to participate in the management of cmb capital by tennessee law but also as a member manager was required to do so by the articles of organization furthermore mr chambers provided credible testimony that he managed the day-to-day operations of cmb capital which involved among other things overseeing cmb capital’s rental properties in tennessee mr chambers therefore functioned more like a general_partner of a limited_partnership and as a result he comes within the general_partner exception of sec_1_469-5t temporary income_tax regs supra the court concludes that the special rules of sec_469 do not apply to mr chambers consequently his time spent on real_estate activities for cmb capital is included in his calculation of hours performed in real_property trades_or_businesses for purposes of sec_469 a taxpayer may use any reasonable means to establish his hours of participation sec_1_469-5t temporary income_tax regs fed reg date reasonable means may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries id although contemporaneous daily time reports logs or similar documents are not required see id the court has held that the regulations concerning the records to be maintained by taxpayers by no means allow a postevent ‘ballpark guesstimate’ carlstedt v commissioner tcmemo_1997_331 citing speer v commissioner t c memo 4material participation pursuant to sec_469 has the same meaning as under sec_1_469-5t temporary income_tax regs fed reg date sec_1_469-9 income_tax regs petitioners stipulated that mr chambers spent at least big_number hours working for the navy during each year at issue thus in order to satisfy the requirements of sec_469 petitioners must show that mr chambers devoted more than big_number hours to his rental real_estate businesses see anyika v commissioner tcmemo_2011_69 as discussed above because cmb capital is a member-managed llc in which mr chambers performed managerial tasks his time spent on rental_real_estate_activities for cmb capital is included in his calculation of hours performed in real_property trades_or_businesses see eg garnett v commissioner t c pincite at trial petitioners submitted logs purportedly showing that jointly they spent hours performing rental_real_estate_activities during hours during and hours during some of the hours recorded do not qualify for purposes of sec_469 because the hours in part are 5see supra note 6time allocation for taxpayers with interests in more than one rental property is determined separately with respect to each property unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 sec_1_469-9 income_tax regs the record does not address whether petitioners made an election to treat the san diego and cmb capital properties as a single activity assuming petitioners made this election however the time mr chambers spent on all rental_real_estate_activities is less than the big_number hour threshold attributed to mrs chambers see sec_469 nonetheless even if all of the hours qualified the time recorded for real_estate activities is less than the big_number hours mr chambers spent working for the navy to wit mr chambers spent more than one-half of his personal services on trades_or_businesses ie as an employee of the navy that are not related to his rental real_estate businesses accordingly mr chambers failed to meet the hours required under sec_469 and the court need not address the 750-hour requirement in sec_469 mr chambers was therefore not a real_estate_professional under sec_469 during the years at issue and unless relief provided under sec_469 applies the real_estate losses sustained during those years are passive_activity_losses disallowed by sec_469 b offset for rental_real_estate_activities the second exception to the general_rule that rental_real_estate_activities are per se passive is found in sec_469 sec_469 provides that a taxpayer who actively participates in rental_real_estate_activities may deduct up to dollar_figure per year for related passive_activity_losses sec_469 and taxpayers may satisfy the active_participation requirement by participating in management 7mrs chambers’ ownership_interest was limited to the san diego property there was no evidence suggesting that she was an employee or independent_contractor of cmb capital decisions such as approving new tenants deciding rental terms and arranging services and repairs madler v commissioner tcmemo_1998_112 the dollar_figure amount begins to phase out when the taxpayer’s agi determined without regard to any passive_activity_loss exceeds dollar_figure and is phased out entirely when the taxpayer’s agi reaches dollar_figure sec_469 on each of their and federal_income_tax returns petitioners claimed that they actively participated in rental_real_estate_activities and deducted dollar_figure of passive_activity_losses respondent does not dispute that petitioners actively participated in rental_real_estate_activities and the record does not suggest otherwise instead respondent asserts that petitioners’ agi for each year at issue exceeds dollar_figure thereby making them ineligible for the dollar_figure deduction or any part thereof for and petitioners reported agi of dollar_figure dollar_figure and dollar_figure respectively after concessions by the parties see supra note petitioners’ agi is increased to include cancellation_of_indebtedness_income and disallowed itemized_deductions according to respondent’s concession on petitioners’ deficiencies their agi for purposes of the sec_469 phase out is dollar_figure dollar_figure and dollar_figure for and respectively because their agi for each year at issue exceeds dollar_figure petitioners are not entitled to deduct dollar_figure per year of passive_activity_losses under sec_469 iii accuracy-related_penalties respondent determined that petitioners are liable for sec_6662 accuracy- related penalties for the years at issue after concessions see supra note respondent determined accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for and respectively sec_6662 and b and provides an accuracy-related_penalty equal to of the underpayment attributable to any substantial_understatement_of_income_tax or to negligence or disregard of rules or regulations however no penalty will be imposed under sec_6662 if the taxpayer establishes that he acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in the light of all the facts and circumstances sec_1_6664-4 income_tax regs see 116_tc_438 the taxpayer has the burden of proving that he acted with reasonable_cause and in good_faith rule a reilly v commissioner 53_tc_8 at trial mr chambers provided credible testimony that he devoted a significant amount of time to the rental activities of the san diego and cmb capital properties his rental_real_estate_activities included among other things renting properties collecting rents purchasing materials and scheduling repairs for the san diego property and the cmb capital properties which comprised three rented properties in and four in and what is more during the years at issue mr chambers was primarily responsible for making all management decisions including market research and negotiation of real_estate purchases on cmb capital’s behalf most of mr chambers’ rental_real_estate_activities were corroborated by documentary_evidence and recorded in petitioners’ real_estate logs petitioners however failed to account for real_estate activities that could not be documented such as prep time and phone calls and as a result did not meet their burden_of_proof moreover as discussed above the court surmises that petitioners misinterpreted the real_estate_professional requirements of sec_469 to require mr chambers to devote more than one-half of his big_number personal service hours as an employee of the navy to real_property trades_or_businesses see supra note the court is convinced that petitioners had reasonable_cause to believe that mr chambers qualified as a real_estate_professional and materially participated in their rental_real_estate_activities the court therefore declines to sustain the accuracy-related_penalties with respect to those portions of petitioners’ underpayments attributable to their rental real_estate loss deductions claimed for the years at issue the court has considered the parties’ arguments and to the extent not addressed herein concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
